    Case 4:18-cv-00250-ALM-CAN Document 12 Filed 08/06/20 Page 1 of 1 PageID #: 39



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


     KEIMONTEE CRUSSELL, #2068634                     §
                                                      §
     VS.                                              §                 CIVIL ACTION NO. 4:18cv250
                                                      §
     DIRECTOR, TDCJ-CID                               §

                                         ORDER OF DISMISSAL

            This civil action was referred to United States Magistrate Judge Christine A. Nowak. The

     Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact and

     recommendations for the disposition of such action, has been presented for consideration. No

     objections were timely filed. The Court concludes that the findings and conclusions of the Magistrate

     Judge are correct, and adopts the same as the findings and conclusions of the Court.

.           It is therefore ORDERED the petition for writ of habeas corpus is DENIED and

     DISMISSED with prejudice. A certificate of appealability is DENIED.

            It is further ORDERED all motions by either party not previously ruled on are hereby

     DENIED.

           SIGNED this 6th day of August, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
